This is the second appearance of this case in this Court. See Miami Dairy Farms, Inc., v. Tinsley, 115 Fla. 650, 155 So. 850. In that case judgment had been rendered for $6,000.00. It was reduced by remittitur of $3,000.00, and we held the judgment after remittitur excessive.
On the second trial of the case in the court below the judgment was for $1,000.00 and the trial court approved the judgment by denying motion for a new trial.
It is contended here that the verdict is excessive.
In F.E.C. Ry. Co. v. Hayes, 67 Fla. 101, 64 So. 504, we ordered a remittitur and allowed judgment to stand for $2,000.00 in favor of the father, as Administrator of a son thirteen years and five months old at his death.
Upon authority of the opinion and judgment in that case, we hold that the judgment for $1,000.00 in favor of the Administrator in the case at bar is not sufficiently shown to be excessive so as to warrant this Court in disturbing the judgment on writ of error.
Therefore, the judgment is affirmed.
WHITFIELD, C.J., and TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.